Title: Tobias Lear to Thomas Jefferson, 15 July 1793
From: Lear, Tobias
To: Jefferson, Thomas



July 15th 1793

In obedience to the President’s commands T. Lear has the honor to return to the Secretary of State the following letters & papers which have been put into the President’s hands by the Secretary. viz.
Genet’s communications relative to Spain
Lettr from Govr. of Pennsya. dated 24th June & Warden’s report.

Do from Do 7th July.

Copy of Mr Rawle’s letter 9th July
Genet’s letter—9 July.
Govr. of Virga letter 28th June.
Secy’s lettr to Mr Hammond 26th June
Do to Do—25 June
Do to Do—25 Do
Philips’ letter 7th June
Chiappe’ letter 20th March.
Simpson’s do—30th Apl
Genet’s lettr—22d June
Do Do 25—do
Do Do 26—do
Do Do 9—July.
Hoben’s notes on Capitol—
B. Minister’s lettr 11th July
Soderston’s lettr 11 July
Lt. Govr. Wood’s lettre 8 July with enclosures—
B. Minister’s lettr 13 July.
Secy’s lettr to M. P. of France 30th June
Copy of a lettr from Govr. of Maryland to the Collector of Baltimore 20th June
Do of Do—from Collectr to the Govr. 21 June
 Ext. of a lettr from Govr. of Maryld to Secy of War. 22d June.
Secy’s letter to M. P. of France 12 July
Do Do to B. Minister—Do
Do Note to Mess. Viar & Jaudennes 11th July—
Instructions to Mr James Blake—12 July—
Passport for Do—Do
Secy’s letter to Chief Justice Jay—Do
Do Do to Judge Patterson—Do
Do Do to M. P. of France—25 June
Do Do to B. Minister—26 Do

